On Petition for Rehearing.
This judgment was reversed on a single error and on the authority of Denver v. Henry, 95 Colo. 582,38 P.2d 895, decided here the same day. In that case a petition for rehearing, directed to the question common to the two cases, i. e., Does a city ordinance or state statute control the right of way at street intersections in the city of Denver, has this day been denied. So far as it goes to that question the petition for rehearing herein is identical with the petition in the Henry case. A question of procedure is, however, raised by this petition, i. e., that defendant in error did not request final judgment on application for supersedeas, and has been deprived of his right to oral argument under Rule 43.
[5, 6] Final judgment here, on application for supersedeas, even when not requested, is provided for by Rule 55 and is a common practice in this court. Oral arguments are granted only on request, and are subject to reasonable regulation by the court. C. L. 1921, § 5626.
It follows that failure to request oral argument on supersedeas, in case the court should render final judgment on the application, is a waiver in such case, and this has long been the practice. Counsel made no such request in the instant case. The briefs were most exhaustive and contain no suggestion that arguments are incomplete. The reply brief was filed September 7, 1934. The Henry case was then at issue and therein the sole question was that on which this judgment was reversed. The first brief therein, filed August 7, 1934, requested final judgment on the application for supersedeas and that request was repeated in the succeeding briefs, with no suggestion for oral argument. Our conclusion in the Henry case disposes of this.
Rehearing denied.
MR. JUSTICE BUTLER, MR. JUSTICE CAMPBELL and MR. JUSTICE BOUCK dissent. *Page 6